DETAILED ACTION
Status of Claims
	Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
	Arguments filed 05/02/2022 have been fully considered.
Amendments to claims 3, 4, 12, and 13 overcome the rejections under 35 USC 112(b).
Applicant’s arguments with respect to the rejections of claim(s) 1-16 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitations “the negative frequencies domain” and “the positive frequencies domain.” There is insufficient antecedent basis for these limitations in the claim.  It is further unclear how the positive / negative frequencies domains relate to the relevant / irrelevant frequencies. Claims 2-8, 10-16 rejected as dependent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subburaj et al (US 2018/0074168 A1; hereinafter “Subburaj”).
Regarding claim 1,
Subburaj teaches:
A method for separating large and small targets from noise in radar IF signals, comprising: 
in response to the transmission of chirp FMCW radar signals (Fig. 3b – element 306 corresponds to transmitted FMCW chirp; [0078] – “’transmit-side’ noise-mitigated FMCW radar”) modulated in a predetermined modulation speed for a predetermined duration ([0088] – “An example embodiment operates in accordance with values of various parameters. For example, the FMCW waveform frequency increases from 77 GHz to 81 GHz over a 40 micro-second duration ( e.g., the "chirp" or "FMCW chirp") yielding a slope of 100 MHz/micro-second.”) receiving by a receiver, echo signals being reflected from targets of different size ([0029] – “The transmitted signal 232 is transmitted as a radio wave signal, which (in addition to reflections of the radio wave signal by one or more various surrounding objects desired to be detected and analyzed) is coupled to the receiver antenna 240 of the receiver 204.”)
down-converting said echo signals by mixing them, by a mixer, with the transmitted signal, thereby obtaining received Intermediate Frequency (IF) signal; ([0030-31] – “The in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal generated by the LO system 210… in-phase signal mixer 262 and the quadrature signal mixer 263 are respectively coupled to the inputs of the IF amplifier in-phase (IFA I) 264 and the IF amplifier quadrature (IFA Q) 265”)
sampling, by a sampler, said IF signal both in phase (I-channel) and in quadrature phase (Q-channel); ([0031] – “The outputs of the IF amplifier in-phase 264 and the IF amplifier quadrature 265 are respectively coupled to the inputs of the ADC in-phase (ADC I) 270 and the ADC quadrature (ADC Q) 272.”)
performing, by a processor, Fourier transform ([0031] – “The complex ADC output is processed "downstream" and analyzed by the radar FFT processor 290”) that returns the amplitude and phase at relevant and irrelevant frequencies on the received IF signal ([0035] – “The selection of the real or imaginary portions of the received complex signal is made in response to a comparison the amplitude noise in the system with the phase noise.” [0035] – The ADC output is coupled to an estimator 282 that is operable to estimate the frequency and phase of a dominant reflection in the ADC output signal. The dominant reflection is the largest signal return ( e.g., reflection) resulting from antenna coupling or a near-object reflection (such as a vehicle bumper or other vehicle component).) and obtaining power spectral components that belong to a relevant frequency domain, associated with an echo signal reflected from a real target along with corresponding power spectral components that belong to an irrelevant, opposite frequency domain ([0065] – “Generally described, spectrum diagram 500 includes a negative frequency range 502 and a positive frequency range 504.”)
classifying spectral power components at the negative frequencies domain and at the positive frequencies domain; (Fig. 5; [0065] – “Generally described, spectrum diagram 500 includes a negative frequency range 502 and a positive frequency range 504.”)
calculating, by said a processor, the distribution function and level of the noise in said relevant frequency domain (f) is calculated by estimating the noise level in said irrelevant frequency domain, using the data from the amplitude values of the opposite frequency (-f) ([0066] – “The disclosed method and apparatus, for example, is operable to exploit the property that the noise associated with the dominant interferer 522, on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).”)
detecting targets represented by a set of consequent relevant frequencies, by comparing the power spectral component at each relevant frequency to the calculated noise level and identifying power spectral components having likelihood which is above a predetermined threshold.  (Fig. 6 – image spectrum subtraction, object detection; [0080])

Regarding claim 2,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches:  
The method according to claim 1, wherein the radar signals are modulated using Linear Frequency Modulation (LFM).  ([0088] – “An example embodiment operates in accordance with values of various parameters. For example, the FMCW waveform frequency increases from 77 GHz to 81 GHz over a 40 micro-second duration ( e.g., the "chirp" or "FMCW chirp") yielding a slope of 100 MHz/micro-second.”; constant slope corresponds to linear frequency modulation)

Regarding claim 3, 
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches:
The method according to claim 1, wherein a carrier frequency of the radar signal is 24GHz with a bandwidth of 250 MHz.  ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 24GHz instantaneous frequency and increase slope 6.25MHz/micro-second from the given parameters would yield 250MHz bandwidth.)

Regarding claim 4, 
Subburaj teaches the invention as claimed and discussed above.
The method according to claim 1, wherein a carrier frequency of the radar signal is 77GHz with a bandwidth of 1 GHz.  ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 77GHz instantaneous frequency and increase slope 25MHz/micro-second from the given parameters would yield 1GHz bandwidth.)

Regarding claim 5,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches: 
The method according to claim 1, wherein the modulation speed is determined to be sufficiently large, to guarantee that the frequency of the targets in the IF signal will have the same sign as of the modulation speed.  ([0072] – “Each portion of the amplitude and phase noise of the de-rotated baseband signal that corresponds to the dominant interferer 520 has a symmetric (or "conjugate symmetric") spectrum. In contrast, the signals of actual object reflections correspond only to one-sided frequencies (e.g., in accordance with whether the FM slope is positive or negative).”)

Regarding claim 6,
Subburaj teaches the invention as claimed and discussed above.
Subbuaj further teaches:
A method according to claim 1, wherein the targets are selected from the group of: walls; ground.  ([0054] – “The reflected signal 304 is a reflection of the transmitted signal 302, where the reflection is ideally caused by an object of interest ( e.g., target, object, hazard, navigation structure, and the like) that reflects radio signals” Examiner notes that a target selected from the group consisting of walls and ground is, under the broadest reasonable interpretation, any obstacle.  The detector does not know whether the target is a wall or ground.)

Regarding claim 7,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches: 
A method according to claim 1, wherein the noise level in the relevant frequency domain is estimated by calculating, for each frequency component in said relevant frequency domain, the maximum amplitude value of a window of N samples around its corresponding frequency component in the irrelevant, opposite frequency domain.   ([0066] – “The disclosed method and apparatus, for example, is operable to exploit the property that the noise associated with the dominant interferer 522, on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).”; [0080] – “In the image spectrum subtraction, noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum, such that the desired object tones are primarily present (and/or substantially enhanced) in the spectrum after the subtraction”)

Regarding claim 9, 
Subburaj teaches:
The system for separating targets and clutter from noise in radar IF signals, comprising: 
a receiver for receiving echo signals being reflected from targets of different size, ([0029] – “The transmitted signal 232 is transmitted as a radio wave signal, which (in addition to reflections of the radio wave signal by one or more various surrounding objects desired to be detected and analyzed) is coupled to the receiver antenna 240 of the receiver 204.”) in response to the transmission of chirp FMCW radar signals, (Fig. 3b – element 306 corresponds to transmitted FMCW chirp; [0078] – “’transmit-side’ noise-mitigated FMCW radar”) modulated in a predetermined modulation speed for a predetermined duration, ([0088] – “An example embodiment operates in accordance with values of various parameters. For example, the FMCW waveform frequency increases from 77 GHz to 81 GHz over a 40 micro-second duration ( e.g., the "chirp" or "FMCW chirp") yielding a slope of 100 MHz/micro-second.”)
a mixer for down -converting said echo signals by mixing them with the transmitted signal, thereby obtaining received Intermediate Frequency (IF) signal; ([0030-31] – “The in-phase signal mixer 262 and the quadrature signal mixer 263 are operable to down-convert the amplified radio wave signal in response to the LO output signal generated by the LO system 210… in-phase signal mixer 262 and the quadrature signal mixer 263 are respectively coupled to the inputs of the IF amplifier in-phase (IFA I) 264 and the IF amplifier quadrature (IFA Q) 265”)
a sampler for sampling said IF signal both in phase (I -channel) and in quadrature phase (Q -channel); ([0031] – “The outputs of the IF amplifier in-phase 264 and the IF amplifier quadrature 265 are respectively coupled to the inputs of the ADC in-phase (ADC I) 270 and the ADC quadrature (ADC Q) 272.”)
a processor for: 
d.1) performing a Fourier transform ([0031] – “The complex ADC output is processed "downstream" and analyzed by the radar FFT processor 290”) that returns the amplitude and phase at relevant and irrelevant frequencies, on the received IF signal ([0035] – “The selection of the real or imaginary portions of the received complex signal is made in response to a comparison the amplitude noise in the system with the phase noise.” [0035] – The ADC output is coupled to an estimator 282 that is operable to estimate the frequency and phase of a dominant reflection in the ADC output signal. The dominant reflection is the largest signal return ( e.g., reflection) resulting from antenna coupling or a near-object reflection (such as a vehicle bumper or other vehicle component).) and obtaining power spectral components that belong to a relevant frequency domain, associated with an echo signal reflected from a real target, along with corresponding power spectral components that belong to an irrelevant, opposite frequency domain; ([0065] – “Generally described, spectrum diagram 500 includes a negative frequency range 502 and a positive frequency range 504.”)
d.2) classifying spectral power components at the negative frequencies domain and at the positive frequencies domain; (Fig. 5; [0065] – “Generally described, spectrum diagram 500 includes a negative frequency range 502 and a positive frequency range 504.”)
d.3) calculating the distribution function and level of the noise in said relevant frequency domain (f) is calculated by estimating the noise level in said irrelevant frequency domain, using the data from the amplitude values of the opposite frequency (-f); and ([0066] – “The disclosed method and apparatus, for example, is operable to exploit the property that the noise associated with the dominant interferer 522, on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).”)
d.4) detecting targets represented by a set of consequent relevant frequencies, by comparing the power spectral component at each relevant frequency to the calculated noise level and identifying power spectral components having likelihood which is above a predetermined threshold. (Fig. 6 – image spectrum subtraction, object detection; [0080])
Regarding claim 10,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches:  
The system according to claim 9, in which the noise level in the relevant frequency domain is estimated by calculating, for each frequency component in said relevant frequency domain, the maximum amplitude value of a window of N samples around its corresponding frequency component in the irrelevant, opposite frequency domain.  ([0066] – “The disclosed method and apparatus, for example, is operable to exploit the property that the noise associated with the dominant interferer 522, on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).”; [0080] – “In the image spectrum subtraction, noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum, such that the desired object tones are primarily present (and/or substantially enhanced) in the spectrum after the subtraction”)

Regarding claim 11,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches:  
The system according to claim 9, in which the radar signals are modulated using Linear Frequency Modulation (LFM).  ([0088] – “An example embodiment operates in accordance with values of various parameters. For example, the FMCW waveform frequency increases from 77 GHz to 81 GHz over a 40 micro-second duration ( e.g., the "chirp" or "FMCW chirp") yielding a slope of 100 MHz/micro-second.”; constant slope corresponds to linear frequency modulation)

Regarding claim 12,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches:  
The system according to claim 9, in which a carrier frequency of the radar signal is 24GHz with a bandwidth of 250 MHz.  ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 24GHz instantaneous frequency and increase slope 6.25MHz/micro-second from the given parameters would yield 250MHz bandwidth.)

Regarding claim 13, 
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches:  
The system according to claim 9, wherein a carrier frequency of the radar signal is 77GHz with a bandwidth of 1 GHZ.  .  ([0056] – “In various embodiments, the instantaneous frequency are optionally cycled between 76 GHz to 77 GHz, 77 GHz to 81 GHz, or 24 to 24.5 GHz (including any of the respective sub-bands of these ranges) at an increase slope selected from a value of 0.1 through 100 MHz/micro-second”; [0088] – “40 micro-second duration”; Selecting 77GHz instantaneous frequency and increase slope 25MHz/micro-second from the given parameters would yield 1GHz bandwidth.)

Regarding claim 14,
Subburaj teaches the invention as claimed and discussed above.
Subburaj further teaches: 
The system according to claim 9, in which the modulation speed is determined to be sufficiently large, to guarantee that the frequency of the IF signal will have the same sign as of the modulation speed.  ([0072] – “Each portion of the amplitude and phase noise of the de-rotated baseband signal that corresponds to the dominant interferer 520 has a symmetric (or "conjugate symmetric") spectrum. In contrast, the signals of actual object reflections correspond only to one-sided frequencies (e.g., in accordance with whether the FM slope is positive or negative).”)

Regarding claim 16,
Lynch in view of Sugino teaches the invention as claimed and discussed above.
Lynch further teaches:
The system according to claim 9, in which the sampler is an ADC. ([0031] – “The outputs of the IF amplifier in-phase 264 and the IF amplifier quadrature 265 are respectively coupled to the inputs of the ADC in-phase (ADC I) 270 and the ADC quadrature (ADC Q) 272.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subburaj as applied to claims 1 or 9 above, and further in view of Yang et al. (CN 106249219 A; hereinafter “Yang”).

Regarding claim 8,
Subburaj teaches the invention as claimed and discussed above.

Subburaj teaches:  
A method according to claim 1, wherein the estimation of the noise level in the relevant frequency domain is estimated by (lined through limitation corresponds to element not taught by reference) the noise in the irrelevant frequency domain.  ([0066] – “The disclosed method and apparatus, for example, is operable to exploit the property that the noise associated with the dominant interferer 522, on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).”; [0080] – “In the image spectrum subtraction, noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum, such that the desired object tones are primarily present (and/or substantially enhanced) in the spectrum after the subtraction”)

Yang teaches:
calculating the Probability Density Function (PDF) of noise  ([0019] – “(2c) Using the statistical characteristics of clutter plus noise, estimate the probability density function of the amplitude detection amount corresponding to the clutter plus noise on the reference SAR image;”)

Regarding claim 15,
Subburaj teaches the invention as claimed and discussed above.

Subburaj teaches:  
The system according to claim 9, in which the estimation of the noise level in the relevant frequency domain is estimated by calculating  ([0066] – “The disclosed method and apparatus, for example, is operable to exploit the property that the noise associated with the dominant interferer 522, on the frequency side to the left and right of the dominant interferer 522 is symmetric or complex conjugate symmetric (e.g., the noise on the left side of the spectrum is the same as the noise on right side of the spectrum for the case of amplitude noise as they are complex conjugates of each other for the case of phase noise).”; [0080] – “In the image spectrum subtraction, noise from the positive portion of the frequency spectrum is suppressed in response to the noise estimate of the negative portion of the frequency spectrum, such that the desired object tones are primarily present (and/or substantially enhanced) in the spectrum after the subtraction”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Subburaj’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Subburaj teaches a base method of estimating noise in relevant frequency domain by calculating noise distribution and level in irrelevant frequency domain in order to separate targets from noise; (2) In a similar field of target / noise separation, Yang teaches a specific technique of estimating noise by calculating a PDF based on reference noise; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Yang teaches:
calculating the Probability Density Function (PDF) of noise  ([0019] – “(2c) Using the statistical characteristics of clutter plus noise, estimate the probability density function of the amplitude detection amount corresponding to the clutter plus noise on the reference SAR image;”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Yang’s known technique to Subburaj’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Subburaj teaches a base method of estimating noise in relevant frequency domain by calculating noise distribution and level in irrelevant frequency domain in order to separate targets from noise; (2) In a similar field of target / noise separation, Yang teaches a specific technique of calculating a PDF based on reference noise; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANA CROSS/Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648